Case 4:20-cv-00109-ALM-KPJ Document 28 Filed 03/25/21 Page 1 of 2 PageID #: 122




                              United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  CRAIG CUNNINGHAM,                                §
                                                   §
                 Plaintiff,                        §
                                                   §
  v.                                               §   CASE NO. 4:20-CV-109-ALM-KPJ
                                                   §
  360 HEALTH SERVICES, LLC,                        §
  NICHOLAS PAPE, NICHOLAS                          §
  JENKINS, DR. HOWARD                              §
  NEWMAN, DC, LEVERAGE                             §
  MANAGEMENT SOLUTIONS, LLC,                       §
  G5 MEDICAL SUPPLY, LLC,                          §
  CHRISTIAN GARGUILO, AND                          §
  JOHN/JANE DOES 1-5,                              §
                                                   §
                 Defendants.                       §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On March 1, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

 (Dkt. #26) that Defendants Christian Garguilo and G5 Medical Supply, LLC’s (the “G5

 Defendants”) 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction (the “Motion”)

 (Dkt. #17) be granted.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, the G5 Defendants’ Motion (Dkt. #17) is hereby GRANTED.
Case 4:20-cv-00109-ALM-KPJ Document 28 Filed 03/25/21 Page 2 of 2 PageID #: 123




        Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that all of the

. claims asserted by Craig Cunningham as to Defendants Christian Garguilo and G5 Medical

  Supply, LLC’s, are DISMISSED WITHOUT PREJUDICE. Each party shall bear its own costs.

        This Memorandum does not dismiss Plaintiff’s claims against the remaining Defendants.

        IT IS SO ORDERED.
         SIGNED this 25th day of March, 2021.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                              2
